Citation Nr: 0939652	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a right knee 
disability, to include a scar and arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1972 to June 1975.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Cleveland, Ohio 
RO.  

The Veteran requested a Travel Board hearing in connection 
with this appeal.  He was scheduled for such in July 2007, 
but failed to report.  In October 2008 the Veteran's 
representative advised that he was homeless when notice of 
the hearing was mailed to him, and did not receive the 
notice; the representative requested that a videoconference 
hearing be scheduled in lieu of a rescheduled Travel Board 
hearing.  In October 2008, the undersigned determined that 
there good cause for rescheduling the hearing (as a 
videoconference hearing) was shown, and the case was remanded 
for such.  In August 2009, the Veteran was advised that he 
was scheduled for a videoconference hearing on September 17, 
2009; he did not appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A veteran is presumed to have been in sound 
condition when examined, accepted, and enrolled for service 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A pre-existing injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The Veteran's service treatment records (STRs) show that on 
January 1972 service entrance examination, it was noted he 
had a past medical history of right knee surgery.  The knee 
was found to be stable; a surgical scar was noted.  In June 
1972, he complained of right knee pain after a door hit it.  
In October 1973, he complained of right knee pain; medial 
collateral ligament strain with mild instability was 
assessed.  On follow-up appointment, two weeks later, in 
November 1973, his knee was stable and no further treatment 
(other than range of motion and quad exercises) was required.  
In January 1974, he was seen again for pain/swelling in the 
medial aspect of the right knee after injuring it two days 
earlier.  He had a full, but stiff range of motion and there 
was no instability.  It was noted that he had undergone a 
meniscectomy in 1971.  On orthopedic examination, the 
impression was recurrent giving way of the right knee.  A 
February 1974 X-ray revealed there were no definite bony or 
soft tissue abnormalities, and no effusion.  In March 1974, 
the Veteran was referred for a right knee arthrogram, but 
failed to appear.  In January 1975, he reported twisting his 
right knee and complained of pain; the impression was muscle 
strain.  He twisted his right knee again in April 1975.  On 
examination, he had a full range of motion with no edema, 
discoloration, or crepitus; degenerative joint disease (DJD) 
was diagnosed.  On May 1975 service separation examination, 
the Veteran's lower extremities were normal on clinical 
evaluation.  A scar, not considered disqualifying, was noted 
on the left knee.  [The notation of a left (vs. right) knee 
scar appears to be a typographical error.]

In October 2004, the RO asked the Veteran to submit medical 
evidence from hospitals, clinics, and private physicians of 
treatment since military service.  In response, he submitted 
VA outpatient treatment records showing that he had sought 
treatment for right knee pain in October 2004.  This is the 
earliest record of postservice treatment the Veteran received 
for right knee disability associated with the claims file; 
however, February 2005, August 2005, and October 2007 VA 
outpatient treatment records note that the Veteran reported 
having undergone right knee arthroscopic surgery at Mt. 
Carmel Hospital in Columbus, Ohio in 1982 or 1983.  Records 
of such procedure may contain pertinent information, and must 
be secured, if available.

The appellant is advised that governing regulation provides 
that when evidence requested in connection with a claim for 
VA benefits is not furnished within a year after the date of 
request the claim is to be considered abandoned.  38 C.F.R. 
§ 3.158(a).

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of any additional 
postservice treatment or evaluation he 
received for his right knee disability, to 
include a scar and arthritis, records of 
which are not already associated with the 
claims file, and to provide any releases 
necessary for VA to secure records of such 
treatment or evaluation.  The RO should 
obtain complete clinical records of all 
such treatment and evaluation from the 
sources identified by the Veteran, 
specifically including complete records of 
treatment or evaluation he received at Mt. 
Carmel Hospital in Columbus, Ohio.  In 
conjunction with this development, the 
Veteran should be advised of the 
provisions of 38 C.F.R. § 3.158(a), and 
that it is his responsibility to ensure 
that the records are received if the RO is 
unable to obtain them.

2. 	The RO should arrange for any 
further development suggested by the 
results of the development sought above, 
and then re-adjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

